 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   CEDRIC LYNN STRUGGS,                                 1:18-cv-01336-GSA-PC
12                   Plaintiff,                           ORDER DENYING PLAINTIFF’S MOTION
                                                          FOR RECONSIDERATION AS MOOT
13          vs.                                           (ECF No. 15.)
14   C. PFEIFFER, et al.,
15                 Defendants.
16

17           Cedric Lynn Struggs (“Plaintiff”) is a state prisoner proceeding pro se with this civil
18   rights action pursuant to 42 U.S.C. § 1983. On September 27, 2018, Plaintiff filed the Complaint
19   commencing this action. 28 U.S.C. § 1915A. (ECF No. 1.)
20           On August 7, 2019, Plaintiff notified the court of ongoing retaliation issues at the prison
21   where he is incarcerated. (ECF No. 13.) Plaintiff’s notice was unsigned. On August 7, 2019,
22   the court issued an order striking the notice for lack of signature. (ECF No. 14.)
23           On August 30, 2019, Plaintiff filed a motion for reconsideration of the court’s order
24   striking his notice. (ECF No. 15.) Plaintiff admits that he may have forgotten to sign his notice1
25   but asserts that he is “bombarded with so much (sic) legal cases since 2017 alot (sic) of criminal
26   petitions and this civil matter.” (ECF No. 15 at 1.) Plaintiff also alludes to his current medical
27

28                    1
                        Plaintiff refers to his August 7, 2019 notice as a Motion for Leave to Add a Retaliation Claim
     to his Complaint. (ECF No. 15 at 1.)
 1   conditions. Plaintiff asks the court what he should do -- re-sign the notice or file a Rule 59
 2   motion.
 3          Plaintiff’s motion for reconsideration is moot because at this stage of the proceedings he
 4   has been granted leave to amend the Complaint. On September 25, 2019, the court dismissed
 5   Plaintiff’s Complaint for failure to state a claim, with leave to amend. (ECF No. 16.) Plaintiff
 6   is advised to comply with the court’s September 25, 2019 screening order by filing an appropriate
 7   First Amended Complaint.
 8          Accordingly, Plaintiff’s motion for reconsideration, filed on August 30, 2019, is DENIED
 9   as moot.
10
     IT IS SO ORDERED.
11

12      Dated:     October 15, 2019                             /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
